Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Orly Taitz appeals the district court’s orders granting summary judgment to Defendant in this action alleging failure to comply with a Freedom of Information Act request; denying Taitz’s motion to reconsider; and denying her motion to reopen and recuse. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taitz v. Colvin, No. 1:18— cv-01878-ELH (D.Md. May 13, 2014; June 13, 2014; July 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.